Title: To Thomas Jefferson from James Ewell, 9 December 1807
From: Ewell, James
To: Jefferson, Thomas


                        
                            
                                9 Dec. 1807
                            
                        
                        I beg leave to present this book to Mr. Jefferson, not because he is President of 1807, but because he was
                            the patriot of 1776; and still more, because, through the whole of a long and glorious life, he has been the philosopher
                            and friend of his country; with all the ingenuity of the former, exposing the misrepresentations of illiberal foreigners;
                            and with all the ardor of the latter, fanning the fire of American science, and watering the roots of that sacred olive,
                            which sheds her peaceful blessings over our land.
                        To whom then with equal propriety, could I dedicate a book, designed at least to promote health, and
                            longevity?—And to whom am I so bound by the tenderest ties of affection and gratitude as to Mr. Jefferson? The early
                            classmate and constant friend of my deceased Father, and instrumentally the author of my acquaintance with the first
                            characters in the state of Georgia; among whom, with peculiar pleasure, I would mention the honored names of Milledge,
                            Troup, Bulloch and Flournoy.
                        That you may long direct the councils of an united and wise people, steadily pursuing health, peace and
                            competence, the main pillars of individual and national happiness, is the fervent prayer, of your Excellency’s,
                        Much obliged, and very Grateful servant,
                        
                            James Ewell.
                        
                    